Title: From John Adams to Francis Dana, 12 June 1776
From: Adams, John
To: Dana, Francis


     
      Dear Sir
      Philadelphia June 12. 1776
     
     In the Lists of the House and Board, I was as much pleased to find your Name among the latter as I was chagrined to find it omitted in the former. This is one among numberless Advantages of a Middle Branch of the Legislature, that a Place may be found in it, for such distinguished Friends of their Country, as are omitted by the People in the Choice of their Representatives. This is an Advantage which Pensylvania never enjoyed, and some ignorant Pretenders to the Art of building civil Governments seem to wish should prevail in other Colonies. But so far from succeeding every Colony on the Continent in their new Constitutions, even Pensilvania itself, will have a middle Branch. I hope you will now go on and compleat your Government by choosing a Governor and Lt. Governor.
     I think the Province never had So fair a Representation, or so respectable an House, or Board, you have a great Number of ingenious, able Men in each. I sincerely congratulate the Province upon it, and think it forebodes much good.
     
     I am anxious to be informed of the State of the Province, and of the Progress you make, step by step. Should be much obliged to you for a Letter now and then.
     We are drudging on, as usual. Sometimes it is seven O Clock before We rise. We have greater Things, in Contemplation, than ever. The greatest of all, which We ever shall have. Be silent and patient and time will bring forth, after the usual Groans, throws and Pains upon such occasions a fine Child—a fine, vigorous, healthy Boy, I presume. God bless him, and make him a great, wise, virtuous, pious, rich and powerfull Man.
     Prepare yourself for Vexation enough, for my Tour of Duty is almost out, and when it is, you, or Lowell or both must come here, and toil a little, while We take a little Breath. I am, &c.
    